DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-19 were previously pending and subject to a final office action mailed 07/09/2020. Claims 1, 6, 11 and 16-19 were amended; claims 5 and 15 were cancelled and no claim was added in a reply filed 09/14/2020. Therefore claims 1-4, 6-14 and 16-19 are currently pending and subject to the non-final office action below. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/09/2020 has been entered.
 Response to Arguments
Applicant's arguments filed 09/14/2020 in regards to section 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the Office fail to provide a prima facie case of patentability because the Office makes a general assertion that all claim elements of claim 1 are part of the organizing human activity instead of identifying and demonstrating how claim elements could allegedly fall into any one of the groupings of the abstract idea. Examiner respectfully disagrees.
 MPEP 2106.07(a) recites that "For Step 2A Prong One, the rejection should identify the judicial exception by referring to what is recited (i.e., set forth or described) in the claim and explain why it is considered an exception." The Office Action applies this rule by stating the specific limitations that recite the abstract idea (see p. 7-8 of the final office action dated 07/09/2020). Therefore, the Examiner has met his step 2A prong one burden. 
Applicant further argues that the Office did not address any of the limitations of claim 5. Examiner respectfully disagrees. 
As stated in the final Office Action, claim 5 limitation were addressed and determined to be limitation further narrowing the abstract idea of certain method of organizing human activity as a whole without successfully integrating the exception into a practical application or providing significantly more limitations. 
Applicant further argues that the claim integrate the abstract idea into a practical application because the claims do not call for a mere generic computer but rather a computer system capable of carrying the claimed steps. Examiner respectfully disagrees. 
The computer recited in the claims is recited at a high level of generality which amounts to simple instructions of applying the abstract idea on a computer environment and nothing more. In other words, the claims use a generic computer’s inherent efficiency and performance to perform the claims without requiring any special performance or features on the computer. Accordingly, the claims are not patent eligible.  
Applicant further argues that the claim integrate the abstract idea into a practical application because the claims provide an improvement in the database management system to allow entries to be updated in an efficient manner and helps to resolve any conflict in event 
 The claims do not improve the functioning of the database or the computer but use the computer and database inherent efficiency to perform the claims. Determining the chronological sequence and determining temporal relationships are abstract concept that use the generic computer and database functionalities to perform the steps. Therefore, the claims are not patent eligible. 
Applicant argues that the claim limitations as a whole provide an inventive concept because the Office did not provide evidence to show that the elements or the combination of elements are well-understood routine and conventional. Examiner respectfully disagrees. 
In the MPEP 2106.05(d)(II), "The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data,... iii. Electronic recordkeeping,...iv. Storing and retrieving information in memory...vi. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, ". 
In the final office action, Examiner categorized the "receiving" step as extra solution activity which required the Examiner to provide evidence that said "receiving" step is a well-understood, routine and conventional. Examiner cited to Applicant's own specification (paragraph 28-58) and MPEP 2106.05(d)(II) to show that receiving data over a network with a computer is a well-understood, routine and conventional activity. 
Furthermore as stated in MPEP 2106.05(d)(II), receiving and transmitting data, electronic record keeping, storing and retrieving information in memory and sorting information are well-understood, routine and conventional functions. Therefore, by citing to MPEP 2106.05(d)(II) and Applicant's own specification, Examiner has provided evidence that the additional elements that are cited in a high generality are well-understood, routine and conventional. Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-14 and 16-19  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “parsing the event data based on the first package identifier by: filtering the event data to isolate the event data associated with the first package identifier; parsing the isolated event data to determine a temporal relationship; determining a chronological sequence based on the isolated event data and the determined temporal relationship; and determining a status of the first package based on the chronological sequence; determining whether the first package was not delivered based on the parsed event data; based on determining that the first package was not delivered: 
The limitations above, as drafted in their entirety excluding the mobile device, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial interactions (including sales activities or behaviors and business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claims recites “receiving electronically aggregated information comprising an order, a first package identifier associated with a first package, the first package containing one or more items, and event data associated with a plurality of package identifiers that include the first package identifier, the order comprising a first group of items, the first package associated with a first recipient and a scheduled delivery time”. The receiving step is recited at a high level of generality (i.e. as a general means of receiving data), and amounts to mere data gathering, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed in MPEP 2106.05(a)-(c), (e), (f) and (h). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a computer environment. Accordingly, the claims do not provide significantly more limitations. In addition, the specification of the application as filed (paragraph 28-58) does not provide any indication that the additional elements described above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the receiving step is well understood, routine, and conventional activity is supported under Berkheimer. 
Dependent claims 2-4, 6-7, 10, 12-14, 16 and 19 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation 
Dependent claim 8 and 17 are also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1/11 without successfully integrating the exception into a practical application (i.e. the database is still recited at a high level of generality which amounts to simple instructions of applying the abstract idea on computer environment) or providing significantly more limitations. 
Dependent claim 9 and 18 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/11 without successfully integrating the exception into a practical application (i.e. the mobile device is still recited at a high level of generality which amounts to simple instructions of applying the abstract idea on computer environment) or providing significantly more limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628